Citation Nr: 0517417	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Northern 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a service-connected anxiety disorder with post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, [redacted], [redacted](observer)


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the above claim.

In March 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claims file shows that the veteran does not currently 
work.  During a March 2004 Travel Board hearing, the veteran 
claimed, in essence, that his service-connected anxiety 
disorder with PTSD prevented him from being able to work.  A 
May 2002 VA outpatient treatment report noted that the 
veteran had difficulty with anxiety, but that it was 
controlled by medication and the fact that he was not 
working.  When treated in March and April 2003, the veteran 
complained that he had difficulty concentrating and that he 
had problems completing tasks.  The record shows that the 
veteran has significant problems with his back which may also 
have an impact on his ability to be employed.  The medical 
evidence of record does not clearly address the question as 
to whether the veteran's service-connected psychiatric 
disorder prevents him from working.  As a result, a VA 
examination is needed to address the current severity of his 
service-connected psychiatric disorder.

Additionally, the Board observes that the veteran filed a 
notice of disagreement as to the rating assigned for his 
service-connected psychiatric condition within one year of 
receiving notice of the original grants of service 
connection.  The claim for a higher rating is considered to 
be a "downstream" issue from the original grants of service 
connection.  The VA General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving a downstream issue is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this case, it is questionable as 
to whether the notice dated in June 2001 can be considered 
adequate, as it did not completely discuss the evidence 
necessary to substantiate the claim.  To ensure compliance 
with the VCAA, the veteran should be sent an appropriate 
notice letter.

In light of the foregoing, this case is REMANDED for the 
following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an increased rating for anxiety 
disorder associated with PTSD; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims file.

2.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of the service-
connected anxiety with PTSD.  All 
indicated tests should be performed and 
all findings reported in detail.  The 
claims file should be made available to 
and reviewed by the psychiatrist.  The 
psychiatrist should address the following:

a.  State whether the veteran has total 
occupational and social impairment as a 
result of the service-connected anxiety 
with PTSD due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name, which result 
in total occupational and social 
impairment.

b.  State whether the veteran has 
occupational and social impairment due to 
the service-connected psychiatric 
disorder, with deficiencies in most areas, 
such as work, school, family relations 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships.

c.  State whether the veteran has 
occupational and social impairment due to 
the service-connected psychiatric disorder 
which causes reduced reliability and 
productivity due to such symptoms as 
flatten affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

d.  Provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score and an 
explanation of what the score represents.  
The examiner should assess the extent of 
the occupational and social impairment due 
solely to the service-connected anxiety 
with PTSD.

e.  State whether the veteran's service-
connected anxiety with PTSD prevents him 
from securing or following substantially 
gainful employment, considering the 
impairment associated with the disorder.  

f.  Provide a complete rational for all 
opinions expressed. In providing this 
complete rationale, the psychiatrist 
should specifically address the 
psychiatric reports of record.

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




